Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Seneca County [Dennis F. Bender, A.J.], entered October 23, 2013) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated various inmate rules.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Present — Scudder, EJ., Centra, Fahey, Sconiers and Valentino, JJ.